Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. Claim 7 is withdrawn. 
Claims 1-6, 8-13, 16, 17 are under consideration.

Double Patenting
2. (previous rejection, withdrawn) Claims 1-6, 8-13, 16, 17 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 of U.S. Patent No. 10835598 in view of Porat et al. (US 20040072910 A1; previously cited) and Squiquera et al. (WO2016028634)(cited in applicant’s IDS submitted 11/11/2020).
See claims 1-6, 8-13, 16, 17 as submitted 6/23/2021.
Applicant contends: Porat et al. discloses Gel-X, which lacks virucidal activity when diluted 1:10 in 10% total blood; Porat et al. does not show activity against human epithelia; the claims would not be obvious in view of Porat et al. when the compound is a different compound; as to Squiquera et al., the reference teaches method of treating anogenital warts; as demonstrated by Appendix A, RNP is an anti-inflammatory agent and these properties might contribute to its effectiveness as an HIV PrEP agent; the method would not have been obvious.
Upon further consideration, applicant’s arguments and arguments in view of applicant’s submission are considered and found persuasive, and the rejection is withdrawn.

s 1-6, 8-13, 16, 17 are allowable. Claim 7, previously withdrawn from consideration as a result of a restriction requirement, contains all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement as to species inventions, as set forth in the Office action mailed on 6/5/2020, is hereby withdrawn and claim 7 and additional species are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
4. The following is an examiner’s statement of reasons for allowance: the method as recited in claim 1 is free of the prior art of record; further the method as recited in claim 1 is not considered obvious in view of claims 1, 2 of U.S. Patent No. 10835598.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	5. Claims 1-7, 8-13, 16, 17 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M FRANCO G SALVOZA whose telephone number is (571)272-4468. The examiner can normally be reached M-F 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M FRANCO G SALVOZA/Primary Examiner, Art Unit 1648